t c summary opinion united_states tax_court eric amaefuna petitioner v commissioner of internal revenue respondent docket no 23235-16s l filed date eric amaefuna pro_se kirsten e brimer and jenna cantarella student for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy to collect petitioner’ sec_2012 and sec_2014 federal_income_tax liabilities the issues for decision are whether petitioner’s underlying liabilities were properly assessed and whether respondent abused his discretion in determining that the collection by levy may proceed background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference petitioner resided in pennsylvania when the petition was timely filed continued internal_revenue_code in effect for all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case petitioner married azuka amaefuna in and remained married to her throughout all relevant periods sometime around mrs amaefuna moved to the united_states to live with petitioner sometime in petitioner and mrs amaefuna moved to their current residence in pennsylvania petitioner and mrs amaefuna have five biological children petitioner prepared the income_tax returns for himself and mrs amaefuna for the years in issue petitioner operated an insurance sales business before date on date petitioner incorporated the business as american financial stewardship corp afsc an s_corporation in pennsylvania petitioner and mrs amaefuna were the sole officers and employees of afsc petitioner served as president of afsc and mrs amaefuna served as vice president and treasurer mrs amaefuna performed clerical work for afsc 3if a business meets the requirements of sec_1361 it may elect to be treated as an s_corporation and generally avoid corporate tax sec_1362 sec_1363 an s_corporation like a partnership is a flowthrough entity its income and losses flow through to its shareholders who then pay income_tax see sec_1363 sec_1366 provides that an s_corporation shareholder determines his or her tax_liability by taking into account his or her pro_rata share of the s corporation’s income losses deductions and credits for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year during the years in issue petitioner or afsc4 had contracts with an unspecified number of insurance vendors including foremost insurance co grand rapids fic petitioner’s main role at afsc was to seek out potential clients and sell insurance policies earning commissions on the basis of sales made i income_tax returns fic issued a form 1099-misc miscellaneous income to petitioner for reflecting nonemployee compensation of dollar_figure petitioner acknowledged receipt of this amount petitioner timely filed a form_1040 u s individual_income_tax_return electing head_of_household filing_status and reporting adjusted_gross_income of dollar_figure and tax due of dollar_figure petitioner did not remit payment with his return although in date he entered into an installment_agreement petitioner made installment payments until the end of 4it is unclear from the record whether petitioner or afsc was a party to the contracts with fic and the other insurance vendors 5petitioner’ sec_2012 form_1040 was not made a part of the record a form_1120s u s income_tax return for an s_corporation was timely filed on behalf of afsc on its form_1120s afsc reported a loss of dollar_figure the dollar_figure of income from fic was not reported on afsc’ sec_2012 form_1120s on date petitioner filed a form 1040x amended u s individual_income_tax_return petitioner made the following adjustments to hi sec_2012 form_1040 a decrease of dollar_figure to adjusted_gross_income a change from the standard_deduction of dollar_figure to itemized_deductions totaling dollar_figure a claim for an earned_income_tax_credit eic of dollar_figure and a claim for an additional_child_tax_credit of dollar_figure the attached schedule a itemized_deductions claimed deductions for dollar_figure of general sales_taxes expense dollar_figure for real_estate_taxes expenses and dollar_figure for home mortgage interest_expense petitioner attached two forms mortgage interest statement for taxable_year reflecting home mortgage interest_expenses totaling dollar_figure petitioner wrote on the form 1040x explanation line - original return did not include forms mortgage interest herein attached property school tax also 6although not entirely clear it appears that petitioner prepared the income_tax returns for afsc for the years in issue 7the record does not reflect the details of the form 1102s and thus it is unclear how this loss was calculated attached herein schedule ‘a’ was not on the original but herein attached petitioner did not explain the reduction to adjusted_gross_income on the basis of the form 1040x the irs partially abated petitioner’s tax_liability by dollar_figure on date after these adjustments the application of petitioner’s payments and the application of overpayment credits from and a balance due remained for the tax_year ii income_tax returns fic issued to petitioner a form 1099-misc for reflecting nonemployee compensation of dollar_figure petitioner acknowledged receipt of this amount petitioner timely filed a form_1040 reflecting head_of_household filing_status and reporting dollar_figure of self-employment_income under the business description sales the attached schedule c profit or loss from business reflected dollar_figure of gross_receipts and deductions totaling dollar_figure petitioner did not report any other income petitioner’ sec_2014 form_1040 return reflected a tax 8on date petitioner filed a second form 1040x reflecting adjustments that are identical to the adjustments on the form 1040x that was filed on date the irs did not further adjust petitioner’s tax_liability 9the irs applied petitioner’ sec_2013 overpayment credit of dollar_figure on date and petitioner’ sec_2016 overpayment credit of dollar_figure on date due of dollar_figure he did not remit payment with his return and at the time of trial he had not made payments toward the liability mrs amaefuna also separately filed a form_1040 electing head_of_household filing_status and reporting dollar_figure of self-employment_income under the business description compliance the attached schedule c reported dollar_figure in total gross_receipts including dollar_figure from afsc and a deduction of dollar_figure for legal and professional services expense mrs amaefuna’s reported total_tax of dollar_figure and credits of dollar_figure dollar_figure eic dollar_figure additional_child_tax_credit resulting in an overpayment of dollar_figure a form_1120s was filed on behalf of afsc reporting gross_receipts of dollar_figure this amount did not include the dollar_figure of income from fic afsc’ sec_2014 receipts were offset by expenses totaling dollar_figure including dollar_figure for officers compensation expense resulting in a loss of dollar_figure iii collection_due_process_hearing to collect petitioner’s unpaid and liabilities the irs sent a notice lt11 notice_of_intent_to_levy notice_of_intent_to_levy on date in response petitioner timely filed a form request for a collection due 10this was reported as dollar_figure rounded up from dollar_figure in gross_receipts on petitioner’ sec_2014 form_1040 and dollar_figure in gross_receipts on mrs amaefuna’ sec_2014 form_1040 process or equivalent_hearing which the irs received on date on his form petitioner asserted i am not liable for i do not owe all or part of the taxes as stated by irs he did not provide further detail or supporting documentation petitioner did not assert an inability to pay the liabilities nor did he request a collection alternative settlement officer so diedre serra11 from the irs office of appeals was assigned to petitioner’s case she reviewed the administrative file for taxable_year sec_2012 and sec_2014 and confirmed that the liabilities had been properly assessed and that all other requirements of applicable law had been met on date so serra sent petitioner a letter scheduling a telephone cdp hearing for date and requesting that petitioner provide a form 433-a collection information statement for wage earners and self-employed individuals petitioner’s telephone cdp hearing was rescheduled and held on date during the hearing petitioner asserted that his liabilities were incorrect because they included amounts reported to him by fic on forms 1099-misc as paid to petitioner petitioner asserted that these amounts should have been 11at some point after trial diedre serra changed her name to diedre bartholomew we will continue to refer to her as so serra reported to afsc so serra requested that petitioner provide corrected forms 1099-misc form sec_1040x or a form 433-a within days and she informed petitioner that if she did not receive these documents she would sustain the levy so serra wrote the following notes in her case activity record print about this exchange told tp petitioner he is being issued 1099s as a self-employed contractor and if this is incorrect he needed to correct our records show self-employment and he received all bills to date so this should have been corrected when 1st bills were issued also advised until corrected 1099s are issued by the payers so new 1040xs can be submitted he is liable for the income as se self-employed tp states he is not self-employed but will contact payers told him has days to get this corrected or submit form 433-a if not received must sustain levy and issue nod notice_of_determination tp asked if he could then go to tax_court told him yes if he files the petition within days after our closing letter tp stated will work on getting this corrected asap by date petitioner had not provided so serra with any requested forms including corrected forms 1099-misc or form sec_1040x and she tentatively determined to sustain the levy and sent this determination to her supervisor on date the irs issued a letter notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy in response petitioner timely filed his petition on date renewing his assertion that his income_tax liabilities are incorrect because of an error in the forms 1099-misc issued by fic and also asserting that fic is correcting the error the correction will result in correction of double_taxation the days given to me by the appeals_office was not sufficient for me to get the error corrected discussion i sec_6330 we have jurisdiction under sec_6330 to review respondent’s determination that the notice_of_intent_to_levy was proper and that respondent may proceed to collect by levy in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may challenge the underlying tax_liability during a cdp hearing if the taxpayer did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 holding that taxpayers are allowed to challenge the underlying liability where taxpayers self- assessed their underlying liability and did not receive a notice_of_deficiency this court may consider such a challenge however only if the taxpayer properly raised it before the settlement officer 129_tc_107 an issue is not properly raised at the cdp hearing if the taxpayer fails to request appeals consideration of the relevant issue or if he or she requests appeals consideration but fails to present any evidence after being given a reasonable opportunity to do so lg kendrick llc v commissioner 146_tc_17 aff’d 684_fedappx_744 10th cir sec_301_6330-1 q a-f3 proced admin regs respondent concedes that petitioner did not have a prior opportunity to contest his underlying liabilities thus petitioner was allowed to challenge the underlying liabilities at his cdp hearing sec_6330 see also montgomery v commissioner t c pincite respondent asserts that petitioner did not properly raise the issue of his underlying liabilities at the cdp hearing and thus the underlying liabilities are not properly at issue before the court we need not decide whether petitioner properly raised the issue of his underlying liabilities because petitioner has not presented evidence establishing that the initial tax reporting was incorrect and the underlying assessed tax_liabilities are incorrect see krishnan v commissioner tcmemo_2016_83 at holding that even if the underlying liability was in issue the taxpayer did not demonstrate that the assessments were incorrect a petitioner’ sec_2012 and sec_2014 self-assessed taxes respondent seeks to collect petitioner’s self-assessed liabilities for taxable_year sec_2012 and dollar_figure in general the commissioner’s assessment is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 122_tc_280 aff’d 132_fedappx_919 2d cir in the absence of corroborating evidence the court is not required to accept a taxpayer’s self- serving testimony 87_tc_74 12respondent did not seek adjustments to petitioner’s income_tax returns or assert increased deficiencies for the years in issue accordingly we resolve only the issue of the self-assessed liabilities challenged by petitioner at his cdp hearing and at trial petitioner asserted that he was not liable for the full amounts shown on his income_tax returns for the years in issue because the returns reported the income from fic as earned by petitioner petitioner asserts that fic should have instead issued the forms 1099-misc to afsc at the time of trial petitioner had not provided corrected forms 1099-misc or other evidence other than his own testimony to support this assertion despite asserting in his petition that fic was correcting the error petitioner also has not shown that he reported the income from fic on his form sec_1040 for the years in issue petitioner testified that he reported this income for taxable_year sec_2012 and sec_2014 but it is unclear from the record whether he reported the dollar_figure from fic on hi sec_2012 form_1040 additionally petitioner did not report the dollar_figure from fic on hi sec_2014 form_1040 this income was not reported on afsc’ sec_2014 form_1120s and the only income that petitioner reported on hi sec_2014 form_1040 was the dollar_figure distribution from afsc even if petitioner had reported the income from fic on hi sec_2014 form_1040 it is unclear that the tax consequences would have been different if the income had been reported to afsc because petitioner and mrs amaefuna collectively own of afsc all income and losses of the s_corporation would have flowed through to them see sec_1363 additionally there are a number of errors and inconsistencies on the individual returns petitioner prepared for himself and mrs amaefuna for the years in issue including the following petitioner claimed an unexplained and unsupported reduction to adjusted_gross_income of dollar_figure on hi sec_2012 form 1040x petitioner claimed a deduction of dollar_figure for mortgage interest_expense on hi sec_2012 form 1040x but the attached forms are for taxable_year petitioner and mrs amaefuna each incorrectly elected head_of_household filing_status on their income_tax returns for petitioner and mrs amaefuna would not have qualified for the eic for on the basis of their marriage status and combined adjusted_gross_income and petitioner testified that he has professionally prepared income_tax returns for clients since sec_1 imposes an advantageous tax_rate schedule for an individual who is a head_of_household as defined in sec_2 the first eligibility requirement for head_of_household status is that the taxpayer not be married or a surviving_spouse sec_2 exceptions to this requirement include situations where the spouses are separated under a decree of divorce or separation where one of the spouses is a nonresident_alien or where the spouses live apart for at least the last six months of the year see sec_2 c b petitioner and mrs amaefuna were married in and have lived together since petitioner did not assert nor does it appear that any of the above-mentioned exceptions are applicable 14for taxable_year married_filing_jointly taxpayers with three or more children do not qualify for the eic if they have earned_income exceeding dollar_figure see revproc_2013_35 sec_3 2013_47_irb_537 preparing as many as income_tax returns a year by but it does not appear that he reported income from this activity for the years in issue for these reasons we hold that petitioner has not met his burden of proving that he overreported his income for and thus petitioner is liable for his self-assessed liabilities see rule a welch v helvering u s pincite tokarski v commissioner t c pincite b abuse_of_discretion with respect to the issue of the administrative determination regarding the proposed collection action we conclude that it was not an abuse_of_discretion for the appeals_office to sustain the levy petitioner did not provide so serra with amended returns or corrected forms 1099-misc within days as requested or provide her with other documentation to support his assertions that the forms 1099-misc should have been issued to afsc neither did he submit a form 433-a or any of the other requested information and documentation it is well settled that it is not an abuse_of_discretion for the appeals_office to sustain a proposed collection action against a taxpayer for failing to submit requested documentation and or financial information 135_tc_344 petitioner did not request additional time to provide evidence to support his assertion before during or after the cdp hearing petitioner also asserts that days was not enough time for him to obtain corrected forms 1099-misc or other evidence we have held that a 14-day deadline for a taxpayer to provide requested information may be reasonable and that the appeals_office does not have to provide a taxpayer with an extension of time to provide this information shanley v commissioner tcmemo_2009_17 wl at petitioner did not request a collection alternative such as an offer-in- compromise or an installment_agreement and did not submit to so serra a specific offer or propose any specific terms the appeals_office does not abuse its discretion in failing to consider an offer that petitioner did not make huntress v commissioner tcmemo_2009_161 wl at in making the determination whether to sustain the proposed levy sec_6330 requires the so to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection actions balance the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 the record reflects that so serra considered each of these requirements therefore we conclude that it was not an abuse_of_discretion to sustain the proposed collection action ii conclusion for the reasons stated above we sustain the determination of the appeals_office to proceed with the levy we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
